Title: To James Madison from William Bradford, 20 May 1776—Summary
From: Bradford, William
To: Madison, James



   
   20 May 1776. In “A Memorandum Book and Register, for the months of May & June 1776,” now in the Historical Society of Pennsylvania, William Bradford wrote on 20 May:


“… went to the town meeting where notwithstanding the badness of the day ther was a great number of inhabitants & it was resolved 1. That the present Government was inefficient 2. That the Assembly could not legally form a new one: 3. That a Convention be chosen for that purpose; & several others of the like nature: this gives the Coup de Grace to the King’s authority in this province. In the afternoon I gave Mr. Maddison an account of this meeting, of our defeat at Quebec & several other articles of intelligence.”
